NO. 12-19-00062-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 JABRAUN DONCHE WASHINGTON,                          §    APPEAL FROM THE 349TH
 APPELLANT

 V.                                                  §    JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                            §    HOUSTON COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Appellant appeals his conviction for forgery. In his sole issue, he argues that the evidence
is insufficient to support the verdict. We affirm.


                                          BACKGROUND
       On February 14, 2018, Johnny Romo’s home was burglarized, and among other items, the
perpetrators stole Romo’s checkbook. Just hours after the burglary, Appellant passed a check at
Brookshire Brothers on Romo’s bank account. The check was made payable to “Colors by Saint,”
and had Appellant’s name in the memo line. The following day, Kelsey Copeland passed a similar
check on Romo’s account at the same Brookshire Brothers store. It was made payable to “Home
Health Care,” and Copeland’s name also appeared in the memo line of the check. Shortly
thereafter, Patrick Walker passed a check on Romo’s account, also at Brookshire Brothers, made
payable to “Walker Landscaping and Gardner,” with Walker’s name in the subject line.
Suspicious, the store manager called the police, an investigation ensued, and the authorities
arrested Appellant.
       Appellant was indicted for forgery. Appellant pleaded “not guilty” to the offense and the
matter proceeded to a jury trial. The jury found Appellant guilty of the offense. After a punishment
hearing, the trial court sentenced Appellant to two years of confinement in a state jail facility. This
appeal followed.


                                  SUFFICIENCY OF THE EVIDENCE
       In his sole issue, Appellant contends that the evidence is insufficient to support the verdict
because the evidence does not show that he knew the check was forged when he passed it at
Brookshire Brothers.
Standard of Review
       In Texas, the Jackson v. Virginia legal sufficiency standard is the only standard that a
reviewing court should apply in determining whether the evidence is sufficient to support each
element of a criminal offense that the State is required to prove beyond a reasonable doubt.
Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010).                Legal sufficiency is the
constitutional minimum required by the Due Process Clause of the Fourteenth Amendment to
sustain a criminal conviction. See Jackson v. Virginia, 443 U.S. 307, 316–17, 99 S. Ct. 2781,
2786–87, 61 L. Ed. 2d 560 (1979). The standard for reviewing a legal sufficiency challenge is
whether any rational trier of fact could have found the essential elements of the offense beyond
a reasonable doubt. See id., 443 U.S. at 319, 99 S. Ct. at 2789. The evidence is examined in the
light most favorable to the verdict. Id. A successful legal sufficiency challenge will result in
rendition of an acquittal by the reviewing court. See Tibbs v. Florida, 457 U.S. 31, 41–42, 102 S.
Ct. 2211, 2217–18, 72 L. Ed. 2d 652 (1982). This familiar standard gives full play to the
responsibility of the trier of fact to resolve conflicts in the testimony, to weigh the evidence, and
to draw reasonable inferences from basic facts to ultimate facts. See Jackson, 443 U.S. at 319, 99
S. Ct. at 2789.
       Under this standard, we may not sit as a thirteenth juror and substitute our judgment for
that of the factfinder by reevaluating the weight and credibility of the evidence. See Dewberry v.
State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999); see also Brooks, 323 S.W.3d at 899. Instead,
we defer to the factfinder’s resolution of conflicting evidence unless the resolution is not rational.
See Brooks, 323 S.W.3d at 899–900. When the record supports conflicting inferences, we presume
that the factfinder resolved the conflicts in favor of the prosecution and therefore defer to that
determination. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).




                                                  2
       It is not necessary that the evidence directly prove the defendant’s guilt; circumstantial
evidence is as probative as direct evidence in establishing a defendant’s guilt, and circumstantial
evidence can alone be sufficient to establish guilt. Nisbett v. State, 552 S.W.3d 244, 262 (Tex.
Crim. App. 2018). Each fact need not point directly and independently to the defendant’s guilt if
the cumulative force of all incriminating circumstances is sufficient to support the conviction. Id.
Furthermore, the trier of fact may use common sense and apply common knowledge, observation,
and experience gained in ordinary affairs when drawing inferences from the evidence. Acosta v.
State, 429 S.W.3d 621, 625 (Tex. Crim. App. 2014).
       The sufficiency of the evidence is measured against the elements of the offense as defined
by a hypothetically correct jury charge. See Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.
1997). Such a charge would include one that “accurately sets out the law, is authorized by the
indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict
the State’s theories of liability, and adequately describes the particular offense for which the
defendant was tried.” Id.
Applicable Law
       A person commits the offense of forgery if he forges a writing with intent to defraud or
harm another. TEX. PENAL CODE ANN. § 32.21(b) (West Supp. 2019). In relevant part, “forge”
means to pass a writing so that it purports to be the act of another who did not authorize the act.
See id. § 32.21(a)(1)(A)(i), (B). A “writing” includes a check on a bank account. See id.
§ 32.21(a)(2), (d).
       To prove the requisite intent, the trier of fact must be able to reasonably infer that Appellant
knew the instrument was forged beyond a reasonable doubt. Ramsey v. State, 473 S.W.3d 805,
809 (Tex. Crim. App. 2015). The intent to defraud or harm may be established by circumstantial
evidence, although the mere possession, passage, or presentment of a forged instrument does not
support an inference of intent to defraud. Leroy v. State, 512 S.W.3d 540, 543 (Tex. App.—
Houston [1st Dist.] 2016, no pet.). The offense is a state jail felony if the writing is or purports to
be a “check, authorization to debit an account at a financial institution, or similar sight order for
payment of money . . . .” TEX. PENAL CODE ANN. § 32.21(d).
Discussion
       Admitted into evidence is a video showing that Appellant passed the check at Brookshire
Brothers.    Appellant showed his driver’s license to the cashier, who wrote his identifying



                                                  3
information on the check. Appellant also endorsed the back of the check. Romo testified that he
did not authorize the check. Thus, the parties agree that the only issue on appeal is whether the
evidence supports the conclusion that Appellant knew the check was forged when he passed it.
       Appellant argues that the evidence shows that he received the check in exchange for tattoo
work, and there was no evidence that he was involved in the theft of the victim’s check or the
burglary of his home. Accordingly, his argument continues, the evidence is insufficient to show
that he knew the check was forged when he received or passed it. Appellant relies upon the
testimony of Copeland, who was one of the three people who cashed Romo’s checks shortly after
the burglary of his home. At the time of her testimony, Copeland was serving a sentence for a
burglary of a habitation offense. She testified that Appellant was a tattoo artist, that he owned a
business named “Colors by Saint,” and that she, Appellant, and Walker were at a third party’s
home in the late evening and early morning hours of February 13th and 14th. She believed
Appellant received the check as payment for a tattoo completed on Walker that evening. However,
she stated that she also received one of the checks and knew it was forged when she received it.
Specifically, she testified that her check was made payable to “Home Health Care,” but she
testified that she did not own or work for a business by that name, and she provided no services in
exchange for the check. She also stated that she knew Walker did not own or work for a business
named “Walker Landscaping and Gardner.” Her credibility was for the jury to determine, and they
could believe all, some, or none of her testimony. See Ramsey, 473 S.W.3d at 809; see also
Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).
       In contrast to Copeland’s testimony that Appellant received the check on either the late
hours of February 13th or early morning hours of February 14th, Romo testified that his home had
been burglarized sometime after 6:30 a.m. on February 14th. The burglary occurred just hours
before Appellant passed the check. Romo testified that he did not authorize any of the checks and
that the signature on them was not his own.
       Furthermore, Appellant, Copeland, and Walker, who knew each other, passed each of the
three checks according to a common scheme or plan. Each check was made payable to a business.
The memo line of each check had the name of the person who attempted to cash it. All three
checks appeared to have the same handwriting and the same misspelling of the word “hundred.”
All three checks were cashed at the Brookshire Brothers Express store. Appellant cashed the first
one on February 14th shortly after the burglary. The other two were cashed there the following



                                                4
day. The cashier testified that he did not initially accept the check because it was considered a
two-party check. In response, Appellant falsely represented to the cashier that it was a payroll
check from his business partner, that they have a tattoo shop together, and he had to go get
equipment because they had a tattoo appointment later that evening. Based on these false
representations, the cashier cashed the check. Romo testified that Appellant is not his business
partner and he did not know him. The cumulative force of these facts and circumstances, when
viewed in the light most favorable to the verdict, would allow a jury to reasonably conclude that
Appellant knew that the check was forged when he passed it. See Nisbett, 552 S.W.3d at 262;
Ramsey, 473 S.W.3d at 809-11.
         Accordingly, viewing the evidence in the light most favorable to the State, we conclude
that the jury was rationally justified in finding, beyond a reasonable doubt, that Appellant forged
a writing with intent to defraud or harm another. See TEX. PENAL CODE ANN. § 32.21(b). Because
the evidence is sufficient to support the verdict, Appellant’s sole issue is overruled.


                                                  DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.

                                                                  BRIAN HOYLE
                                                                     Justice

Opinion delivered January 22, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 22, 2020


                                         NO. 12-19-00062-CR


                             JABRAUN DONCHE WASHINGTON,
                                       Appellant
                                          V.
                                 THE STATE OF TEXAS,
                                       Appellee


                                Appeal from the 349th District Court
                         of Houston County, Texas (Tr.Ct.No. 18CR-075)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.